DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 09, 2019 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim refers to a computer program. Software not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. Such claimed limitations do not define any structural and functional interrelationships between the elements of a computer which permit software’s functionality to be realized. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the NVM drive for each of the one or more NVM drives which are the plurality of NVM drives has a data movement function of moving data between the physical blocks … the NVM drive of the one or more NVM drives stops the data movement function in response to the stop request for the NVM drive” and claim 5 which claim 6 depends upon recites “wherein data does not move between the physical blocks in each of the plurality of NVM drives”. The claims appear to contradictory as claim 5 recites that the data does not move yet claim 6 recites data movement function and stopping the movement of data. It would be unclear if there is data movement or no data movement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 14, and 15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Burd (US 2011/0066793) (hereinafter Burd) (published March 17, 2011).
Regarding Claims 1, 14, and 15, Burd discloses a system comprising: one or more NVM (Non-Volatile Memory) drives; and
“The grouping 400 includes a storage device 410a, a storage device 410b, a storage device 410c, and a storage device 410d” (Burd [0048])

a higher-level system that inputs and outputs data to/from a storage area including one or more logical areas respectively provided from the one or more NVM drives,
“The device 100 includes a storage controller 110. The storage controller 110 interfaces the host 102 to a collection of storage devices 120a-120f, such that the host 102 is able to use the storage devices 120a-120f for storage of data. Each of the storage devices 120a-120f is a solid state memory device, each of which may include one or more blocks of physical memory” (Burd [0031])

wherein each of the one or more NVM drives includes an NVM having a plurality of physical blocks that serve as units of data erasure, respectively, a logical capacity, which is a capacity of a logical area provided from the NVM drive for each of the one or more NVM drives, is based on a physical capacity which is a capacity of a physical area based on a plurality of physical blocks in an NVM of the NVM drive,
“Each of the storage devices 120a-120f is a solid state memory device, each of which may include one or more blocks of physical memory. In some embodiments, the storage devices 120a-120f can be flash memory devices, NAND devices, or other appropriate types of solid state memory devices” (Burd [0031])

“Each of the flash devices 120a-120f is subdivided into logical data blocks. In some implementations, a logical data block represents the smallest erasable unit of solid state memory within one flash devices 120a-120f. Each block is partitioned into pages. In some implementations, a page may be the smallest unit of memory that can be read or written to a block. In some examples, a block may have 192 4 KB pages” (Burd [0032])

“For example, since flash memory generally cannot be overwritten on a page level, once every block has been written the entire block has to be erased before new data can be written onto its pages, therefore there may be no need to consider the use case where 

the higher-level system manages a plurality of chunks that are a plurality of areas forming the storage area, each of the chunks being a unit of data input/output and being an non-overwritable area,
“For example, since flash memory generally cannot be overwritten on a page level, once every block has been written the entire block has to be erased before new data can be written onto its pages, therefore there may be no need to consider the use case where some blocks have been modified and the RAIB parity has to be updated accordingly” (Burd [0046])

“The row 440 is also used as a logical block grouping of the physical memory blocks 420 for purposes of fault tolerance (e.g., a RAIB stripe, or RAIB ECC code word). A storage controller such as the storage controller 110, 210, or 310, uses the row 440 to store user data and RAIB redundancy. For example, user data can be divided into blocks that correspond to the size and number of physical memory devices 420 that are designated for storage of user data within the row 440” (Burd [0051])

each of the plurality of chunks has the same chunk size, each of the plurality of chunks includes a part of each of the one or more logical areas, and
“The row 440 is also used as a logical block grouping of the physical memory blocks 420 for purposes of fault tolerance (e.g., a RAIB stripe, or RAIB ECC code word). A storage controller such as the storage controller 110, 210, or 310, uses the row 440 to store user data and RAIB redundancy. For example, user data can be divided into blocks that correspond to the size and number of physical memory devices 420 that are designated for storage of user data within the row 440” (Burd [0051] see fig. 4, each row/stripe/chunk would be the same size and includes logical areas of each of the logical areas)

each of the plurality of chunks includes, for each of the one or more NVM drives, all or part of one or more logical blocks that are one or more ranges corresponding to one or more physical blocks, respectively, but does not include at least a part of a logical block that is entirely or partially included in any another chunk.
“The row 440 is also used as a logical block grouping of the physical memory blocks 420 for purposes of fault tolerance (e.g., a RAIB stripe, or RAIB ECC code word). A storage controller such as the storage controller 110, 210, or 310, uses the row 440 to store user data and RAIB redundancy. For example, user data can be divided into blocks that correspond to the size and number of physical memory devices 420 that are designated for storage of user data within the row 440” (Burd [0051] see fig. 4)

Claims 14 and 15 have similar limitations to claim 1 and is rejected for similar reasons.

Regarding Claim 3, Burd further discloses wherein the one or more NVM drives are a plurality of NVM drives, and the chunk size is based on a plurality of physical-block sizes respectively corresponding to the plurality of NVM drives.
“The row 440 is also used as a logical block grouping of the physical memory blocks 420 for purposes of fault tolerance (e.g., a RAIB stripe, or RAIB ECC code word). A storage controller such as the storage controller 110, 210, or 310, uses the row 440 to store user data and RAIB redundancy. For example, user data can be divided into blocks that correspond to the size and number of physical memory devices 420 that are designated for storage of user data within the row 440” (Burd [0051] see fig. 4)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd (published March 17, 2011) as applied to claim 1 above, and further in view of ITO (US 2008/0046649) (hereinafter Ito) (published February 21, 2008).
Regarding Claim 2
Ito discloses wherein the one or more NVM drives are a plurality of NVM drives, and the chunk size is based on a plurality of physical-block sizes respectively corresponding to the plurality of NVM drives.
“The row 440 is also used as a logical block grouping of the physical memory blocks 420 for purposes of fault tolerance (e.g., a RAIB stripe, or RAIB ECC code word). A storage controller such as the storage controller 110, 210, or 310, uses the row 440 to store user data and RAIB redundancy. For example, user data can be divided into blocks that correspond to the size and number of physical memory devices 420 that are designated for storage of user data within the row 440” (Burd [0051] see fig. 4)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the determining of the chunk/stripe size being based on the size and number of physical blocks to yield the predictable results of optimizing how data is being stored.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd (published March 17, 2011) as applied to claim 3 above, and further in view of Sato et al. (US 2009/0327604) (hereinafter Sato) (published December 31, 2009).
Regarding Claim 4, Burd discloses the system of claim 3, but does not explicitly state wherein the chunk size is α times the product of the least common multiple of the plurality of physical-block sizes and the number of NVM drives (α is a natural number).
Sato discloses wherein the chunk size is α times the product of the least common multiple of the plurality of physical-block sizes and the number of NVM drives (α is a natural number).
“It can be configured such that a threshold value as the upper limit of the least common multiple is predetermined, and the size determining unit 103 determines a least common multiple to be the stripe size within a range not exceeding the threshold value. For example, it is configured such that the size determining unit 103 obtains a least common multiple of all of the received block sizes, and if the obtained least common multiple exceeds the threshold value, the size determining unit 103 obtains a least common multiple that is the least common multiple of the rest of the block sizes excluding one block size from the received block sizes, and does not exceed the threshold value” (Sato [0055])



It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the determining of the chunk/stripe size being based on the least common multiple in Sato with Burd to yield the predictable results of optimizing how data is being stored.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd (published March 17, 2011) as applied to claim 3 above, and further in view of Floeder et al. (US 2017/0192696) (hereinafter Floeder) (published July 06, 2017).
Regarding Claim 8, Burd discloses the system of claim 3, but does not explicitly state wherein some parts of the logical blocks are included in any chunk, and the remaining parts of the logical blocks are not included in any chunk forming the storage area.
Floeder discloses wherein some parts of the logical blocks are included in any chunk, and the remaining parts of the logical blocks are not included in any chunk forming the storage area.
“using RAID zone alignment as shown in FIG. 5, disk manager 106 may create zones (e.g. zones 10, 11, 12, 13, and 14) where a number of sequential stripes (e.g., stripes 10-1 to 10-n, 11-1 to 11-n, 12-1 to 12-n, 13-1 to 13-n, 14-1 to 14-n) lay out sequentially on SMR disk drives 108 to fill a zone” (Floeder [0048] having different zones would have part of the logical blocks included in stripes/chunks of one zone/storage area and the other logical blocks not included in that one zone/storage area)

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the multiple storage areas/zones in Floeder with Burd to yield the predictable results of optimizing how the storage is being organized and used.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd (published March 17, 2011) as applied to claim 3 above, and further in view of Sato (published December 31, 2009) and Hart (US 2007/0233949) (hereinafter Hart) (published October 04, 2007).
Regarding Claim 11, Burd discloses the system of claim 3, but does not explicitly state wherein the higher-level system is configured to perform processes of: (a) collecting a plurality of physical-block sizes from the plurality of NVM drives, respectively; (b) determining a chunk size based on the plurality of collected physical-block sizes; and (c) determining the number of chunks based on a minimum logical capacity out of a plurality of logical capacities respectively corresponding to the plurality of NVM drives, the number of NVM drives, and the determined chunk size.
Sato discloses wherein the higher-level system is configured to perform processes of: (a) collecting a plurality of physical-block sizes from the plurality of NVM drives, respectively;
“To begin with, the request transmitting unit 101 of the RAID controller 10 transmits an acquisition request for a block size to the memory unit 20 that is connected to the RAID controller 10 (Step S41). The memory unit 20 then executes size-acquisition/reply processing of acquiring a block size from the size storage unit 201 and replying (Step S42)” (Sato [0061])

(b) determining a chunk size based on the plurality of collected physical-block sizes; and
“The size determining unit 103 of the RAID controller 10 determines an appropriate stripe size from the received block sizes (Step S43). Specifically, the size determining unit 103 determines that a least common multiple of block sizes of all of the memory devices 20 is the stripe size” (Sato [0063])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the determining of the chunk/stripe size being based on the least common multiple in Sato with Burd to yield the predictable results of optimizing how data is being stored.
Hart discloses (c) determining the number of chunks based on a minimum logical capacity out of a plurality of logical capacities respectively corresponding to the plurality of NVM drives, the number of NVM drives, and the determined chunk size.


It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the determining of the number of chunks/strips in Hart with Burd to yield the predictable results of being able to know the total amount of storage.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd (published March 17, 2011), Sato (published December 31, 2009), and Hart (published October 04, 2007) as applied to claim 3 above, and further in view of Floeder (published July 06, 2017).
Regarding Claim 12, the combination of Burd, Sato, and Hart discloses the system of claim 11, but does not explicitly state wherein when a plurality of drive groups respectively including a plurality of NVM drives belong to the same pool, the processes (a) to (c) are performed for each of the plurality of drive groups, and for each of the plurality of drive groups, the chunk size determined in the process (c) is a chunk size determined for the pool based on the plurality of chunk sizes respectively determined for the plurality of drive groups.
Floeder discloses wherein when a plurality of drive groups respectively including a plurality of NVM drives belong to the same pool, the processes (a) to (c) are performed for each of the plurality of drive groups, and for each of the plurality of drive groups, the chunk size determined in the process (c) is a chunk size determined for the pool based on the plurality of chunk sizes respectively determined for the plurality of drive groups.
“FIG. 5 illustrates a block diagram of an example data storage architecture 500 for a RAID zone alignment, in accordance with the embodiments of the present disclosure. In existing RAID allocations, a disk manager may place sequentially numbered stripes/pages on a different set of disks. However, using RAID zone alignment as shown in FIG. 5, disk manager 106 may create zones (e.g. zones 10, 11, 12, 13, and 14) where a number of sequential stripes (e.g., stripes 10-1 to 10-n, 11-1 to 11-n, 12-1 to 12-n, 13-1 

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the multiple storage areas/zones in Floeder with the combination of Burd, Sato, and Hart to yield the predictable results of optimizing how the storage is being organized and used.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burd (published March 17, 2011) as applied to claim 1 above, and further in view of Averett et al. (US 2018/0152505) (hereinafter Averett) (published May 31, 2018).
Regarding Claim 13, Burd discloses the system of claim 1, but does not explicitly state wherein the NVM drive for each of the one or more NVM drives has a data movement function of moving data between the physical blocks, the higher-level system transmits a stop request, which is a request for stopping the data movement function of the NVM drive for each of the one or more NVM drives, and the NVM drive for each of the one or more NVM drives stops the data movement function in response to the stop request for the NVM drive.
Averett discloses wherein the NVM drive for each of the one or more NVM drives has a data movement function of moving data between the physical blocks, the higher-level system transmits a stop request, which is a request for stopping the data movement function of the NVM drive for each of the one or more NVM drives, and the NVM drive for each of the one or more NVM drives stops the data movement function in response to the stop request for the NVM drive.
“Upon receiving the first reservation, the first source device 14 initiates data migration as requested in the first reservation. The first source device 14 may proceed with the data migration until the migration is complete or until the expiration time occurs. In some embodiments, an administrator may also issue an emergency modification (a stop or slow down) request for the data migration (for example, through the administrator device 42) (at 56). In these situations, the migration manager 22 receives the request 

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the stopping of data migration in Averett with Burd to yield the predictable results of having more control over the data movement.

Allowable Subject Matter
Claims 5, 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967.  The examiner can normally be reached on Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/SIDNEY LI/Examiner, Art Unit 2136            

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136